Per Curiam.
The services performed by defendant did not
bring him within the provisions of the statute (Lien Law, § 180) giving a person who makes, alters, repairs or in any way enhances the value of an article of personal property a lien thereon. (Brackett v. Pierson, 114 App. Div. 281.) Nor in this replevin action can defendant counterclaim for a balance due which includes charges for services other than those performed in connection with the replevied chattels. (Fleming v. Jackson, 222 App. Div. 296; Carpenter v. Manhattan Life Ins. Co., 93 N. Y. 552.)
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent of striking out the defense and limiting defendant’s counterclaim to the work done in connection with the replevied chattels, with leave to defendant to serve an amended answer within six days upon payment of such costs and disbursements.
Lydon and Levy, JJ., concur; Bijur, J., dissents.